Citation Nr: 1409242	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-32 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from January 1945 to August 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The record before the Board consists of the paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).


REMAND

The Veteran was scheduled for a videoconference hearing before the Board on January 30, 2014.  His representative informed the RO on January 28, 2014, that the Veteran would be unable to attend the scheduled hearing due to dangerous weather conditions and requested that the hearing be rescheduled.

In light of these circumstances, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before the Board in accordance with the advancement of his appeal on the Board's docket.

By this remand the Board intimates no opinion as to any final outcome warranted.


							(CONTINUED ON NEXT PAGE)




No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

